Case 1:19-cv-01280-TWP-TAB Document 109 Filed 08/21/20 Page 1 of 3 PageID #: 1871




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  CHARLES BARKER,                                      )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )       No. 1:19-cv-01280-TWP-TAB
                                                       )
  PAUL TALBOT Dr., Primary,                            )
  MICHELLE LAFLOWER Health Services                    )
  Administrator,                                       )
  LISA BERGESON Regional Manager,                      )
  WEXFORD HEALTH OF INDIANA, LLC,                      )
                                                       )
                                Defendants.            )

                   Order Granting Motion to File Second Amended Complaint
                         and Directing Issuance and Service of Process

         Plaintiff Charles Barker's August 18, 2020, motion to amend his complaint, dkt. [99], is

  granted. The second amended complaint filed August 18, 2020, see dkt. 100, shall now be the

  operative complaint. The Court has screened the second amended complaint pursuant to 28 U.S.C.

  § 1915A and directs that it shall proceed as pled. Because the claims added by the second amended

  complaint concern events and defendants at the Miami Correctional Facility, severance of these

  claims and transfer to the Northern District of Indiana may become necessary. The defendants'

  rights under Federal Rule of Civil Procedure 12(b) are not affected by this ruling.

         The clerk is directed to add Laura Bodkin, Carl E. Kuenzli, M.D., Leeann Ivers, and

  Ike Randolph as defendants to this action.

         The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

  to defendants Laura Bodkin, Carl E. Kuenzli, M.D., Leeann Ivers, and Ike Randolph in the manner

  specified by Rule 4(d). Process shall consist of the Amended Complaint, dkt. 100, applicable

  forms (Notice of
Case 1:19-cv-01280-TWP-TAB Document 109 Filed 08/21/20 Page 2 of 3 PageID #: 1872




  Lawsuit and Request for Waiver of Service of Summons and Waiver of Service of Summons), and

  this Order.

         IT IS SO ORDERED.



  Date: 8/21/2020




                                              2
Case 1:19-cv-01280-TWP-TAB Document 109 Filed 08/21/20 Page 3 of 3 PageID #: 1873




  Distribution:

  Charles Barker
  976850
  Miami Correctional Facility
  Inmate Mail/Parcels
  3038 West 850 South
  Bunker Hill, IN 46914-9810

  Douglass R. Bitner
  Katz Korin Cunningham, P.C.
  dbitner@kkclegal.com

  Matthew Frederick Richter
  Keller & Keller LLP
  mrichter@2keller.com

  Laura Bodkin
  IDOC Employee
  Miami Correctional Facility
  3038 West 850 South
  Bunker Hill, IN 46914-9810

  Dr. Carl Kuenzli
  Medical Provider
  Miami Correctional Facility
  3038 West 850 South
  Bunker Hill, IN 46914-9810

  Leeann Ivers
  Medical Provider
  Miami Correctional Facility
  3038 West 850 South
  Bunker Hill, IN 46914-9810

  Ike Randolph
  IDOC Employee
  Miami Correctional Facility
  3038 West 850 South
  Bunker Hill, IN 46914-9810




                                        3
